This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, STARITA, and HACKEL
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     James T. HUMPHREY
            Master-at-Arms Second Class (E-5), U.S. Navy
                            Appellant

                             No. 202100349

                        _________________________

                        Decided: 24 February 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Justin R. McEwen

 Sentence adjudged 29 September 2021 by a special court-martial con-
 vened at Naval Support Activity Naples, Italy, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 10 months, and a bad-conduct discharge.

                          For Appellant:
               Commander Michael E. Maffei, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
               United States v. Humphrey, NMCCA No. 202100349
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. 2 Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. 3 In accordance with Rule for Courts-Martial 1111(c)(2), we modify
the Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   2  The Entry of Judgment included the pleas and findings for the specifications, but
not the charges. See Rule for Courts-Martial 1111(b)(1) (requiring the entry of judg-
ment to contain the pleas and findings for “each charge and specification referred to
trial”) (emphasis added).
   3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
     This opinion is subject to administrative correction before final disposition.




UNITED STATES                                        NMCCA NO. 202100349

       v.                                                   ENTRY
                                                             OF
James T. HUMPHREY                                         JUDGMENT
Master-at-Arms Second Class (E-5)
U.S. Navy                                            As Modified on Appeal
                 Accused
                                                        24 February 2022



    On 29 September 2021, the Accused was tried at Naval Support Activity Naples,
Italy, by a special court-martial, consisting of a military judge sitting alone. Military
Judge Justin R. McEwen presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 92, Uniform Code of Military Justice,
              10 U.S.C. § 892.
               Plea: Guilty.
               Finding: Guilty.

   Specification:       Violation of a lawful general order on or about
                        2 January 2020.
                        Plea: Guilty.
                        Finding: Guilty.

Charge II:    Violation of Article 120b, Uniform Code of Military Justice,
              10 U.S.C. § 920b.
              Plea: Not Guilty.
              Finding: Dismissed.
              United States v. Humphrey, NMCCA No. 202100349
                         Modified Entry of Judgment

   Specification:   Sexual abuse of a child on or about 2 February 2014.
                    Plea: Not Guilty.
                    Finding: Dismissed.

Charge III: Violation of Article 128, Uniform Code of Military Justice,
            10 U.S.C. § 928.
            Plea: Guilty.
            Finding: Guilty.

   Specification 1: Assault consummated by a battery upon M.H. in or
                    about April 2017.
                    Plea: Guilty
                    Finding: Guilty.

   Specification 2: Assault consummated by a battery upon M.H. in or
                    about August 2018.
                    Plea: Guilty
                    Finding: Guilty.

   Specification 3: Aggravated assault upon E.V. in or about August 2018.
                    Plea: Guilty
                    Finding: Guilty.

   Specification 4: Assault consummated by a battery upon E.V. on or
                    about 9 October 2018.
                    Plea: Guilty
                    Finding: Guilty.

   Specification 5: Aggravated assault upon E.V. in or about November
                    2018.
                    Plea: Guilty
                    Finding: Guilty.

   Specification 6: Assault consummated by a battery upon E.V. on divers
                    occasions from in or about January 2019 to in or about
                    April 2019.
                    Plea: Guilty
                    Finding: Guilty.

   Specification 7: Simple assault upon E.V. in or about October 2019.
                    Plea: Guilty
                    Finding: Guilty.


                                       2
            United States v. Humphrey, NMCCA No. 202100349
                       Modified Entry of Judgment

                              SENTENCE

On 29 September 2021, a military judge sentenced the Accused to the following:
   Reduction to pay grade E-1.
      For the Specification of Charge I:
         confinement for 6 months.
      For Specification 1 of Charge III:
         confinement for 6 months.
      For Specification 2 of Charge III:
         confinement for 6 months.
      For Specification 3 of Charge III:
         confinement for 10 months.
      For Specification 4 of Charge III:
         confinement for 6 months.
      For Specification 5 of Charge III:
         confinement for 10 months.
      For Specification 6 of Charge III:
         confinement for 10 months.
      For Specification 7 of Charge III:
         confinement for 10 months.
      The terms of confinement will run concurrently.
   Confinement for a total of 10 months.
   A bad-conduct discharge.


                            FOR THE COURT:




                            RODGER A. DREW, JR.
                            Clerk of Court




                                      3